DETAILED CORRESPONDENCE
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a deck system, classified in E04B1/003.
II. Claims 12-18, drawn to a baluster, classified in E04F11/1842
III. Claims 19-20, drawn to a method of providing a baluster, classified in E04F11/1848.
(Also note a species requirement begins on page 4).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the deck system does not require a baluster panel unit defining a module insert or functional modules.  The subcombination has separate utility such as use with a fencing system or gate.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the product (deck system) is not used by the recited process.  The deck system does not require any of the method steps nor does the method require any structure required by the deck system. The deck system requires stationary balusters and movable balusters while the method requires filler insert modules and baluster panel units. The method can be practiced with another materially different apparatus, such as a fence or desk system with only stationary balusters.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the baluster does not require the claimed method and can be used in a materially different process such a panel deck system without gaps.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification 
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Group 1: Baluster actuating system:
Species 1a, control screw and magnet for sliding movable balusters along a channel, drawn to Figures 1-4B.
Species 1b, gear system and guide mechanism for sliding movable balusters along a rail, drawn to Figures 5-6.
Species 1c, actuator for rotating balusters, drawn to Figures 27-31.
Group 2: Slip mechanism:
Species 2a, bar safety slip with shaft and opposing magnets, drawn to Figure 7A.
Species 2b, cylindrical safety slip with fastening members and multiple sets of magnets, drawn to Figure 7B.
Species 2c, safety slip having a gear that houses two magnets inside the housing, drawn to Figure 7C
Species 2d, safety slip having ball bearings and ring plate and magnets on side surfaces of a lower housing and on an upper surface of an upper housing, drawn to Figures 9-10.
Species 2e, drive train safety slip, drawn to Figure 11.
Group 3: Baluster rail:
Species 3a, linear rail so that movable balusters are moved parallel to stationary balusters, drawn to Figures 2-4B.
Species 3b, curved rail so that movable balusters are moved at an angle to stationary balusters, drawn to Figures 5-6.
Species 3c, no rail, movable balusters are rotated, drawn to Figures 27-31.
Group 4: Baluster: 
Species 4a, balusters with no module inserts or multi-functionality, drawn to Figures 1-8.
Species 4b, baluster panel units with multi-functional modules, drawn to Figures 12-31.
A proper reply includes the election of one species from each of the groups above.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Regarding group 1, the baluster actuating system of species 1a requires a control screw for moving a baluster, while species 1b requires a gear system, and species 1c requires rotation of the baluster, not slidable movement. Regarding group 2, the slip mechanisms operate in different ways and have different structure, species 2a requires a bar arrangement, species 2b is cylindrical and has multiple sets of magnets, species 2c requires a geared housing with magnets housed within, species 2d requires ball bearings and a ring plate, and species 2e requires a drive train. Regarding group 3, species 3a requires a linear rail to maintain parallel movement, species 3b requires a curved rail so that the balusters are moved at an angle and the movable balusters can be placed in-line with the stationary balusters, and species 3c does not have any rail and requires rotation of balusters. Regarding group 4, species 4a requires a baluster having no functionality and species 4b requires functional modules and a track system with conductor wires. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
An oral election was not made, the requirement is being mailed out to allow adequate response time from the Applicant.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNIE A SHABLACK whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634